Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared Chaney on 4/30/2021. The application has been amended as appears in the attached appendix.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly teach the method as presented in claim 1, specifically with the inclusion of steps to determine if the termination condition has not been met and the steps required as a result as now claimed. The closest prior art, Kalamantianos and Sakamura, teach a prefetch table that records physical addresses and their stride values [offset] with detection of an address being representable but an address and a stride value and increasing a confidence of prefetches but do not detail the identification and handling of termination conditions as claimed. While another reference, Day, does disclose continuing to prefetch until a termination condition has been met it does not detail the same method as claimed and even assuming the similarities were enough Examiner can find no reason to incorporate the supposed teachings of Day to render the difference obvious absent impermissible hindsight reconstruction. Similarly for claims 11 and 20. 
Accordingly claims 1-4 and 7-20 are allowable.
Examiner notes that claim 20 is considered to exclude transitory media based on Applicant’s disclaimer in [0039] stating “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183